Citation Nr: 1115306	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  04-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total rating based on unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This matter came before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In a November 2009 remand, the Board noted that the Veteran had raised the issue of entitlement to a TDIU in his 2004 notice of disagreement.  The AOJ was directed to provide adequate notice and assistance to the Veteran pursuant to the VCAA.  This issue was again remanded in September 2010.  


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for scar, residual of shell fragment wounds, right upper extremity; scar, residual of shell fragment wounds, right lower extremity; scar, residual of shell fragment wounds, upper lumbar spine with retained foreign body in the right lower mid-buttock; all of these disabilities are evaluated as noncompensably disabling.

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A December 2009 letter explained that the Veteran might be entitled to compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  He was asked to complete and submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The evidence necessary to establish a TDIU was discussed, and the Veteran was told how VA would assist him in obtaining relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

An October 2010 letter provided essentially the same information and again asked the Veteran to complete and return a VA Form 21-8940.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board observes that following the September 2010 remand, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) rather than a rating decision.  See 38 C.F.R. § 19.31(a).  However, the Board finds that there is no prejudice to the Veteran in this case, as the December 2010 SSOC provided a discussion of the relevant regulations pertaining to the TDIU claim, and explained the basis for the denial of that benefit.  Moreover, the Veteran was provided an opportunity to respond to the December 2010 SSOC.

With respect to VA's duty to assist, VA and private records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In an August 2004 notice of disagreement, the Veteran stated that his service-connected disabilities had kept him from doing his work.  He elaborated that he had driven a truck cross country over the years but that he was at the point that he could not ride in a car for long periods without back pain.  

Based on a complete review of the record, the Board finds that a TDIU is not warranted.  As noted, none of the Veteran's service-connected disabilities have been found to be compensably disabling.  

In its November 2009 decision, the Board discussed the severity of the Veteran's service-connected scars, noting that they were not tender, painful, poorly nourished, subject to repeated ulceration, or productive of functional impairment.  The Board also noted that no other functional impairment had been attributed to the scars; rather, it observed that functional impairment was specifically ruled out on VA examinations.  It concluded that the assigned noncompensable evaluations were appropriate.  

With respect to the Veteran's argument that his shell fragment wound residuals included evidence of the cardinal signs and symptoms of muscle disability, the Board noted in the November 2009 decision that a June 2009 VA examiner specifically indicated that there was no impairment of function caused by the residual scars, and that there was no muscle involvement.  The Board further noted that, based on the Veteran's history, the original injuries were most appropriately characterized as simple wounds without debridement or infection, with brief treatment and return to duty; with healing with good functional results.    

The Board observes that there is no opinion of record specifically addressing the Veteran's employability.  However, he reported in July 2007 that he had worked in a variety of employment settings such as truck driver, steel mill, construction, and in office settings; he related that he was working at Hill Air Force Base (AFB) as an expediter in the logistics section.  On VA examination in June 2009 the Veteran reported that he had worked at Hill AFB for the previous 10 years, and had been able to complete his usual duties.  He stated that he had lost work once or more a quarter due to back pain.  On VA examination in December 2009, the Veteran reported that he was still working at Hill AFB doing administrative work, and that he had no difficulties finishing his usual duties.  
 
In this case, the Veteran's service-connected disabilities are noncompensably disabling and do not meet the standards for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, when the percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, the Board may consider whether TDIU can be established on an extraschedular basis.  As discussed above, the Veteran has not been shown to be incapable of performing the physical and mental acts required for substantially gainful employment as the result of those disabilities.  The evidence pertaining to the Veteran's service-connected scars demonstrates that they are productive of little or no functional impairment.  Furthermore, the Veteran reported as recently as December 2009 that he remained employed and had no difficulty carrying out his usual duties.  The evidence does not demonstrate that the Veteran's noncompensable service-connected disabilities interfere with his employment.  

In summary, the record does not contain evidence to justify a finding that the Veteran is incapable of physically performing employment due to his service-connected scars.  Because the Veteran's service-connected disabilities have not precluded substantially gainful employment, referral for consideration of TDIU on an extraschedular basis is not warranted.  The evidence is not so evenly balanced that there is doubt as to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


